The plaintiff and defendant quarreled over the attentions the plaintiff paid to another woman and the unfavorable comparisons he made of his wife with her. The defendant tried to find relief in drink and occasionally became intoxicated.
During their final quarrel the defendant poured a kettle of scalding water over the plaintiff's head and body. She claims this to have been accidental but it is found to have been done intentionally. As a result the plaintiff was severely burned, had to spend a week in a hospital and was disabled for several weeks thereafter.
Unquestionably this was an act of cruelty but it seems to have been a solitary act, (Jacobs vs. Jacobs, 95 Conn. 57)
and to have been provoked by the conduct of the plaintiff as was her drinking.
Intolerable cruelty is defined in Purcell vs. Purcell,101 Conn. 422 at 426, to be conduct, the cumulative effect of which is "such that the public and personal objects of matrimony had (have) been destroyed beyond rehabilitation and the continuances of the marriage relation made unbearable because of them."
Before the acts of cruelty referred to the public and personal objects of matrimony in the instant case had been largely destroyed by the conduct of the plaintiff. It is not equitable that he be freed of his obligations under these circumstances.
   Judgment is directed for the defendant.